Title: To John Adams from Samuel Allyne Otis, 15 May 1792
From: Otis, Samuel Allyne
To: Adams, John



Sir
Philada: May 15th 1792

At the closure of a long and very fatiguing Session, it may be some amusement to see the minutes of the business and I have accordingly sent them since your departure. The House would have sat longer but the Senate got out of all patience, and as usual hurried over the business, reading off bills by their titles, and three readings in swift succession, Hurrying & scolding at poor Secretary because he could not perform imposibilities & get long Bills thro the press by imprimatur. I declare I think the two or three last days of the Session worse than all the rest, and dread them accordingly. I should regret this pressure less if necessary, but tis not if Senate and House would by a joint Committee arrange the business each House would get thro nearly at the same time—now, all the business originating in Senate lies until the close of the Session when it comes back for alterations and amendments. This comes hard on the Senate, but much worse on the President of the United States—He may have the bills read indeed in the little time allowed him but certainly he has no time for deliberation
I hope this will find you & your good lady in good health. Mrs Otis Miss Smith & Miss Otis join in respects from / Sir / your most obedt. & Huml Set

Sam. A Otis